

117 HR 3363 IH: SPC Christian Ward Act
U.S. House of Representatives
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3363IN THE HOUSE OF REPRESENTATIVESMay 20, 2021Mr. Johnson of Ohio introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to direct the Secretary concerned to pursue a claim against an entity hired by the Secretary concerned to return the personal effects of a deceased member of the Armed Forces to the next of kin.1.Short titleThis Act may be cited as the SPC Christian Ward Act.2.Claims relating to the return of personal effects of a deceased member of the Armed ForcesSection 1482(a) of title 10, United States Code, is amended by adding at the end the following new paragraph:(11)(A)Delivery of personal effects of a decedent to the next of kin or other appropriate person.(B)If the Secretary concerned enters into an agreement with an entity to carry out subparagraph (A), the Secretary concerned shall pursue a claim against such entity that arises from the failure of such entity to carry out such subparagraph.(C)If an entity described in subparagraph (B) fails to carry out subparagraph (A) because of the loss or destruction of the personal effects of a decedent, the Secretary concerned shall reimburse the next of kin or other appropriate person the amount of the value of such personal effects..